Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       IN ADMIRALTY

                              CASE No.: _____________________



  SILK ROAD TRADING & SHIPPING CO., LTD.,
  a Foreign Corporation,

  Plaintiff,

  v.

  WORLD FUEL SERVICES (SINGAPORE) PTE LTD.,
  a Foreign Corporation, WORLD FUEL SERVICES TRADING
  DMCC, a Foreign Corporation, and WORLD FUEL SERVICES
  CORPORATION d/b/a WORLD FUEL SERVICES MARINE
  GROUP OF COMPANIES, a Florida Corporation.

  Defendants.
  _______________________________________________________/

                                COMPLAINT FOR DAMAGES

          Plaintiff, Silk Road Trading & Shipping Co. Ltd., a Foreign Corporation, sues the

  Defendants, WORLD FUEL SERVICES CORPORATION, a Florida Corporation, WORLD

  FUEL SERVICES (SINGAPORE) PTE LTD., a Foreign Corporation, and WORLD FUEL

  SERVICES TRADING DMCC, a Foreign Corporation, (collectively referred to as “WFS

  Defendants” herein) and states:

       JURISDICTIONAL STATEMENT AND IDENTIFICATION OF THE PARTIES

          1.    This is a claim for breach of maritime contract within the Court’s Admiralty and

  Maritime Jurisdiction pursuant to 28 U.S.C §§1331 (Federal Question) and 1333(1) (Admiralty,
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 13



  Maritime Cases). Plaintiffs further specifically invoke Rule 9(h) of the Federal Rules of Civil

  Procedure.

         2.      At all times material hereto, Plaintiff, SILK ROAD TRADING & SHIPPING CO.,

  LTD (hereinafter referred to as “SILK ROAD”) was an is a Corporation organized and existing

  under the Laws of the Country of Jordan with its principal place of business located at Haroun Al

  Rasheed Street, Arjan, P.O. Box 23056, Amman, 11123, Jordan and was the lawful Charterer of

  the Motor Vessel (“m/v”) “Integrity Daido.”

         3.      At all times material hereto, non-party, Integrity Bulk ApS, a Corporation

  organized and existing under the Laws of the Country of Denmark, was the owner of the m/v

  “Integrity Daido” the alleged recipient of bad bunkers (fuel) supplied by defendant World Fuel

  Services Corporation, triggering a claim by Integrity Bulk (as Owner) against SILK ROAD (as

  Charterer).

         4.      At all times material hereto, Defendant WORLD FUEL SERVICES

  CORPORATION (hereinafter referred to as “World Fuel Services Corporation”), is a Company

  organized and existing under the Laws of the State of Florida with its Global Headquarters located

  at 9800 NW 41 Street, Miami, FL 33178, doing business as and through its “World Fuel Services

  Marine Group of Companies.”

         5.      At all material times hereto, World Fuel Services Corporation is and was a global

  petroleum supplier delivering products and services “at more than 8,000 global locations”

  including its location in “Dubai, Swiss Tower, Office 2003, Jumeirah Lake Towers, P.O. Box

  340513” and “Singapore, 238A Thomson Road #08-01 Novena Square Tower A Singapore

  307684.” See https://www.wfscorp.com/en/Contact-Us/Our-Locations.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 13



         6.      At all times material hereto, Defendant, WORLD FUEL SERVICES TRADING

  DMCC (hereinafter referred to as “World Fuel Dubai”), was and is one of the World Fuel

  Services Marine Group of Companies organized and existing under the Laws of the Country of

  the United Arab Emirates with its principal place of business located at Swiss Tower, Office 2003-

  A, Jumeirah Lake Towers, P.O. Box 340513, Dubai, United Arab Emirates.

         7.      At all times material hereto, Defendant, WORLD FUEL SERVICES

  (SINGAPORE) PTE LTD (hereinafter referred to as “World Fuel Singapore”), was and is one of

  the World Fuel Services Marine Group of Companies organized and existing under the Laws of

  the Country of Singapore with its principal place of business located at 238A Thomson Road #08-

  01/10, Novena Square, Singapore 307684.

         8.      The claims asserted by Integrity Bulk against SILK ROAD, in turn, form the basis

  of this Complaint by SILK ROAD against the global petroleum suppliers Defendants WORLD

  FUEL SERVICES CORPORATION, WORLD FUEL SERVICES TRADING DMCC and

  WORLD FUEL SERVICES (SINGAPORE) PTE LTD (collectively the “WFS Defendants”), for

  the failure provide adequate quality bunkers to the M/V Integrity Daido pursuant to sales

  agreements with the Plaintiff entered into on or before May 22, 2019 and for the provision of

  substandard quality bunkers to the Vessel on or around May 28, 2019.

         9.      All conditions precedent have been waived, performed and/or have been excused.

                             FACTS COMMON TO ALL COUNTS

         10.     At all times material hereto, SILK ROAD was the Charterer of the M/V “Integrity

  Daido”.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 13



         11.     At all times material hereto, the “Integrity Daido” was owned by Integrity Bulk

  ApS, who chartered the vessel to SILK ROAD.

         12.     At all material times hereto World Fuel Services Corporation held itself out to

  prospective customers (including the Plaintiff) as a “global team of local professionals delivers

  innovative products and services at more than 8,000 global locations” including its location in

  “Dubai, Swiss Tower, Office 2003, Jumeirah Lake Towers, P.O. Box 340513” and its location in

  “Singapore, 238A Thomson Road #08-01 Novena Square Tower A Singapore 307684” (See

  “Composite Exhibit 1” attached hereto containing screenshots of https://www.wfscorp.com/en/

  accessed on 3.31.2020).

         13.     On or before May 22, 2019, Plaintiff SILK ROAD entered into an Agreement with

  Defendant World Fuel Services Corporation for the purchase of bunkers (fuel) and the delivery of

  those bunkers to the M/V Integrity Daido during its charter.

         14.     On May 22, 2019, Nikos Vertsekos, a Sales Executive in World Fuel Services

  Corporation’s Dubai Customer Team, emailed SILK ROAD a Sales Confirmation (attached hereto

  as “Exhibit 2”) from his “@wsfcorp.com" email address memorializing the terms of that

  Agreement.

         15.     Not only was this Sales Confirmation issued by a member of World Fuel Services

  Corporation’s Dubai Customer Team, it also states that it is from “World Fuel Services” and directs

  SILK ROAD to contact Dubai Sales Executive, Nikos Vertsekos, at his @wsfcorp.com email

  address “for changes” to its contents.

         16.     The same Sales Confirmation goes on to state that it is governed by the World Fuel

  Services Marine Group of Companies (collectively, “World Fuel Services”) Terms and Conditions
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 13



  found         on         World         Fuel       Services       Corporation’s        website        at

  https://www.wfscorp.com/Marine/pdf/Marine-Terms.pdf (attached hereto as “Exhibit 3”) and

  identifies both World Fuel Services (Singapore) Pte. Ltd. and World Fuel Services Trading,

  DMCC as part of the World Fuel Services Marine Group of Companies, as follows:

          “World Fuel Services Marine Group of Companies General Terms and
          Conditions” state that “the following terms of sale and supply shall constitute the
          General Terms and Conditions (“General Terms”) of the World Fuel Services
          Marine Group of companies (collectively, “World Fuel Services”), 9800 N.W.
          41st Street, Suite 400, Miami, Florida 33178, which includes, but is not limited
          to… World Fuel Services (Singapore) Pte. Ltd… World Fuel Services Trading,
          DMCC… and their respective trade names, subsidiaries, affiliates and branch
          offices.” See Exhibit 3.


          17.        The World Fuel Services Terms and Conditions purport to provide terms that shall

  apply to every sale of marine petroleum products entered into between any World Fuel Services

  entity as seller and any buyer, including the following:

          a.         All claims against the Seller must be mailed to World Fuel Service
                     Corporation’s Global Headquarters located at “9800 N.W. 41st Street, Suite
                     400, Miami, Florida 33178.” (See Exhibit 3, Clause 15.)
          b.         “These General Terms and each Transaction shall be governed by the
                     general maritime law of the United States of America, the applicable federal
                     laws of the United States of America, and, in the event that such laws are
                     silent…” (See Exhibit 3, Clause 18).
          c.         “Any disputes concerning quality or quantity shall only be resolved in a
                     court of competent jurisdiction in Miami- Dade County, Florida.” (See
                     Exhibit 3, Clause 18).
          d.         The “Seller shall be at liberty to make arrangements with other companies
                     (“Suppliers”) to supply the whole or any part of the Products sold in each
                     Transaction.” (See Exhibit 3, Clause 9).


          18.        The Sales Confirmation also includes a line that reads “Seller: World Fuel Services,

  a Trade Name/Division of World Fuel Services (Singapore) Pte Ltd” which the Plaintiff reasonably
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 13



  inferred could only have pertained to World Fuel Service Corporation’s own internal arrangements

  to have its “World Fuel Services Marine Group of Companies” act in concert to tender

  performance under the Agreement on its behalf.

         19.    Subsequent investigation has revealed that both the ownership and management of

  World Fuel Services (Singapore) Pte Ltd. can be traced back through a series of foreign holding

  companies to WFS US HOLDING COMPANY VI, LLC, a Florida Corporation with its principal

  place of business at 9800 N.W. 41st Street Miami, Florida 33178 (See “Composite Exhibit 4”).

         20.    World Fuel Services Corporation is the Sole Member of WFS US HOLDING

  COMPANY VI, LLC and its first named Director, Richard D. McMichael of 9800 N.W. 41st

  Street, Miami, Florida 33178, is also a Director of World Fuel Services (Singapore) Pte Ltd.

         21.    Pursuant to SILK ROAD’s Agreement with World Fuel Services Corporation, that

  was confirmed by its Dubai Customer Team, the aforementioned bunker delivery was effected on

  May 28, 2019 in Chennai, India by the WFS Defendants, through their third-party Agent, Indian

  Oil Corporation, Ltd. (A copy of the Bunker Delivery Note [Marine Delivery receipt] is appended

  hereto as “Exhibit 5”.)

         22.    It should be noted that the actual provider, Indian Oil Corporation, Ltd. is not one

  of the World Fuel Services Marine Group of Companies and accordingly is outside the purview of

  the World Fuel Services’ Terms and Conditions.

         23.    On June 18, 2019, subsequent to bunker delivery in Chennai, the Master of the

  “Integrity Daido” advised Integrity Bulk that “DO NOT RECOMMEND THE USE OF THIS FUEL

  due to the HIGH CATFINES. Hence it is not safe for our vessel to use this IFO which was received

  at Chennai.” (A copy of the Master’s Notice to Owners is appended hereto as “Exhibit 6”.)
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 13



         24.    On that same date, SILK ROAD wrote to Nikos Versekos and Rhosel Olinares at

  World Fuel Services Corporation’s Dubai Customer Team providing Formal Notice of the bad

  bunkers provided by the WFS Defendants pursuant to SILK ROAD’S Agreement with World Fuel

  Services Corporation. (Said Notice is appended hereto as “Exhibit 7”.)

         25.    On the same date Nikos Vertsekos acknowledged receipt of their Formal Notice of

  the bad bunkers provided via email from his “@wfscorp.com” email address with his signature

  denoting “World Fuel Services Trading DMCC” as follows:




         26.    WFS Defendant, World Fuel Services Trading DMCC (“World Fuel Dubai”) is one

  of the World Fuel Services Marine Group of Companies (collectively, “World Fuel Services”)

  with its principal place of business at World Fuel Service Corporation’s Dubai Location in Swiss

  Tower, Office 2003-A, Jumeirah Lake Towers, P.O. Box 340513, Dubai, United Arab Emirates.

         27.    On June 19, 2019, Aris P. Vogas, the Commercial Manager Middle East for WFS

  Defendant, World Fuel Dubai, advised SILK ROAD and Integrity Bulk Aps that “your claim has

  unfortunately been made too late. As you are aware from our contract for the supply (attached)
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 13



  you are required to submit any claim within 7 days or such longer period as provided by the

  physical supplier, which in this case is 14 days from the date of supply (being 28th May 2019).

  Your claim was not received until 18th June 2019.” A copy of World Fuel Service’s declination is

  appended hereto “Exhibit 8”.

          28.     With respect to the basis for World Fuel Services’ denial of Integrity Bulk and

  SILK ROAD’s claims, the aforementioned email refers to Clause 6(d) of the World Fuel Services

  Marine Group of Companies Terms and Conditions found on the World Fuel Services Corporation

  website at https://wfscorp.com/Marine/pdf/Marine-Terms.pdf, which states that “Buyer waives any

  claim against Seller for any reason, including but not limited to the quantity or quality of the

  Products supplied, unless Buyer’s claim is submitted to Seller in writing within seven (7) calendar

  days after the date of the delivery of the Products.”

          29.     In the instant circumstances, the defective nature of the bunkers delivered could not

  be discovered with seven days of delivery, rendering the term referenced in Paragraph 28 above

  unconscionable and entirely unreasonable in the circumstances.

          30.     Further, there is no language included in the attached terms of sale alerting the

  purchaser to the fact that the “Seller’s Marine Group of Companies” additional terms and

  conditions would be applicable the delivery made by Indian Oil Corporation not included in the

  World Fuel Services Marine Group of Companies. Much to the contrary, the language is vague

  and ambiguous.

          31.     Indian Oil Corporation, for its part, never advised SILK ROAD or Integrity Bulk

  of any notice requirements for off-spec bunkers – which form the basis for the WFS Defendants’

  denial of liability and responsibility.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 13



         32.     The off-spec bunkers in issue has resulted in a claim by Integrity Daido’s Owners,

  Integrity Bulk ApS, against SILK ROAD in the amount of $201,1116.26 for loss of time and re-

  stemming of the alleged sub-standard bunkers.

         33.         Independent testing undertaken by Owners (Integrity Bulk ApS) subsequent to

  delivery and return of the vessel at Charter Party conclusion confirmed the substandard /off-spec

  nature of the bunkers supplied by the WFS Defendants and/or their authorized agent.

         34.     Integrity Bulk ApS, the vessel’s owner, even under the most diligent testing and

  operation, could not have discovered the deficient nature of the bunkers provided pursuant to the

  World Fuel Services’ Terms and Conditions with within 7 or even 14 days of delivery.

         35.     SILK ROAD could not have discovered the obscure and secreted disclaimer

  stemming from one WFS Defendant’s Sales Confirmation email (memorializing an already

  existing Purchase Agreement) containing a vague reference to Terms and Conditions embedded

  in another WFS Defendant World Fuel Services Corporation’s website.

         36.     This is further evidenced by the fact that the WFS Defendant, World Fuel Services

  Corporation, who SILK ROAD entered into the Purchase Agreement with in the first place, is now

  arguing that it is not a party to those Terms and Conditions on its website.

         37.     Equally, Indian Oil’s 14 days protest provision was never advised to Integrity Bulk

  ApS or SILK ROAD prior to or at the time of the off-spec bunker supply.

                                COUNT I- BREACH OF CONTRACT

         Plaintiff, SILK ROAD, adopts Paragraphs 1 through 37 as though fully set forth herein and

  further alleges:

         38.     This is a cause of action for Breach of Contract.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 13



         39.     As set forth in the Facts Common to All Counts, SILK ROAD has been sued by

  Integrity Bulk ApS for damages to its vessel resulting from the purchase and stemming of

  substandard quality bunkers purchased from the WFS Defendants and/or their affiliate(s).

         40.     On or before May 22, 2019, SILK ROAD contracted with WFS Defendant, World

  Fuel Services Corporation for the purchase of bunkers (fuel) to be delivered to the M/V “Integrity

  Daido” between May 26, 2019 and May 31, 2019.

         41.     Implicit in their Agreement for purchase and sale was the simple fact that those

  bunkers would be of suitable and not sub-standard quality.

         42.     WFS Defendant, World Fuel Dubai, subsequently emailed SILK ROAD a Sales

  Confirmation memorializing the terms of SILK ROAD’s Agreement with World Fuel Services

  Corporation.

         43.     As set forth above, that Sales Confirmation indicates that WFS Defendant, World

  Fuel Dubai, and WFS Defendant, World Fuel Singapore, agreed to tender performance under the

  Agreement on behalf of WFS Defendant, World Fuel Services Corporation, as part of its World

  Fuel Services Marine Group of Companies (collectively, “World Fuel Services”).

         44.     Notwithstanding, sub-standard bunkers were stemmed (delivered) to the vessel

  “Integrity Daido” by the WFS Defendants and/or its affiliate(s) damaging her engines, tackle

  and/or equipment.

         45.     World Fuel Services Corporation and the other WFS Defendants failed to deliver

  suitable bunkers to the M/V “Integrity Daido” between May 26, 2019 and May 31, 2019 in direct

  and flagrant breach of their Purchase Agreement with SILK ROAD.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 11 of 13



         46.     As a direct and proximate result of the delivery and ingestion of substandard quality

  bunkers from WFS Defendants and/or its authorized agent(s), the vessel “Integrity Daido” was

  damaged.

         47.     The damage to the “Integrity Daido”, in turn, has resulted in a damage claim by her

  owners Integrity Bulk ApS via Arbitration in London, England against SILK ROAD.

         WHEREFORE, SILK ROAD demands Judgment against the WFS Defendants for Breach

  of Contract for damages including taxable costs and all further relief which this Court deems just

  and proper.


                                  COUNT IV- CONTRIBUTION

         Plaintiff, SILK ROAD, adopts Paragraphs 1 through 37 as though fully set forth herein and

  further alleges:

         48.     This is a cause of action for Contribution.

         49.     As set forth in the Facts Common to All Counts, SILK ROAD has been sued by

  Integrity Bulk ApS for damages to its vessel resulting from the purchase and stemming of sub-

  quality bunkers purchased from the WFS Defendants.

         50.     Integrity Bulk ApS has further demanded resolution of its claim against SILK

  ROAD via Arbitration in London England and commenced Arbitration proceedings in London on

  their claim.

         51.     If the “Integrity Daido” was damaged as alleged by Integrity Bulk Aps, due to

  substandard quality bunkers, as delivered and stemmed in India by the WFS Defendants’

  designated agent, then the damage sustained by the vessel Integrity Daido, and its owner is
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 12 of 13



  attributable to the WFS Defendants and their agent(s) and not to SILK ROAD as an innocent and

  good faith purchaser of on specification bunkers.

         52.     Should SILK ROAD be held accountable to Integrity Bulk ApS in the

  aforementioned London Arbitration, then Silk Road, as a matter of law, is entitled to contribution

  from the WFS Defendants for any and all damages awarded in Arbitration to Integrity Bulk ApS

  as the owner of the “Integrity Daido” by virtue of its provision of substandard bunkers.

         WHEREFORE, SILK ROAD demands Judgment against the WFS Defendants for

  Contribution, taxable costs and all further relief which this Court deems just and proper.


                              COUNT V- COMMON LAW INDEMNITY

         Plaintiff, SILK ROAD, adopts Paragraphs 1 through 37 as though fully set forth herein and

  further alleges:

         53.     This is a cause of action for Common Law Indemnification.

         54.     As set forth in the Facts Common to All Counts, SILK ROAD has been sued by

  Integrity Bulk ApS for damages to its vessel resulting from the purchase and stemming of sub-

  quality bunkers from the WFS Defendants.

         55.     Integrity Bulk ApS has further demanded resolution of its claim against SILK

  ROAD via Arbitration in London England and commenced Arbitration proceedings in London on

  their claim.

         56.     If the “Integrity Daido” was damaged as alleged by Integrity Bulk Aps, due to sub

  quality bunkers, as delivered and stemmed in India by the WFS Defendants’ designated agent,

  then the damage sustained by the vessel Integrity Daido, and its owner is attributable to WFS

  Defendants and their agent(s) and not to SILK ROAD as an innocent and good faith purchaser of

  on specification bunkers.
Case 1:20-cv-21696-DPG Document 1 Entered on FLSD Docket 04/23/2020 Page 13 of 13



            57.   In fact, SILK ROAD is free from fault and is 100% fault free in the stemming of

  the bunkers purchased from the WFS Defendants, but for which it now finds itself being held

  accountable.

            58.   SILK ROAD is accordingly entitled to Common Law Indemnity from the WFS

  Defendants as a matter of fact and Law.

            WHEREFORE, SILK ROAD demands Judgment against the WFS Defendants for

  Common Law Indemnity, taxable costs and all further relief which this Court deems just and

  proper.




  Dated this _23rd day of April, 2020.

                                                     Respectfully submitted,

                                                     Campbell Johnston Clark, LLP
                                                     Attorneys for the Plaintiff
                                                     2600 Douglas Road, Suite 508
                                                     Coral Gables, FL 33134
                                                     Tel. : 786-204-3784
                                                     Email: neil@cjclaw.com
                                                     Email: chase@cjclaw.com
                                                     Email: cindy@cjclaw.com

                                                     By:     ____/s/ Neil Bayer___________
                                                             Neil Bayer, Esq.
                                                             Fla Bar No.: 615684

                                                     By:     _/s/ Chase Alexandra Jansson___
                                                             Chase Alexandra Jansson, Esq.
                                                             Fla Bar No.: 1002265
